Citation Nr: 0432957	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for epidermal cyst, 
occipital area, secondary to the veteran's service-connected 
chondromalacia, right knee.

2.  Entitlement to a higher disability rating for service-
connected chondromalacia, right knee, currently rated as 10 
percent disabling.

3.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1978 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in April 2004.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers, as a matter of law, the right 
to compliance with the remand's instructions.  In this case, 
by way of its April 2004 remand, the Board asked the RO to 
schedule the veteran for several VA examinations.  The record 
seems to indicate that the RO began the process to schedule 
such examinations, but the record does not reflect that the 
veteran was ever notified of such examinations or if such 
examinations were ever conducted.  Therefore, remand is 
necessary for compliance with the previous requests.

The Board also notes that the RO apparently did obtain 
additional medical records from the VA medical facility in 
Phoenix (Diamond Clinic).  However, there is no supplemental 
statement of the case discussing the additional evidence.  In 
view of the above it appears that the case was prematurely 
returned to the Board for appellate review. 

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter.  
The VCAA letter should advise the veteran 
of:  (a) the information and evidence not 
of record that is necessary to 
substantiate her claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to submit 
any pertinent evidence in her possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

2.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the nature and extent of her sinusitis 
and epidermal cysts, occipital area, and 
whether these disabilities are related to 
service.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  All medically 
indicated special tests should be 
accomplished.  After reviewing the record 
and examining the veteran, the examiners 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's sinusitis and epidermal cysts, 
occipital area, are related directly to 
service.  Additionally, the examiner 
should opine as to whether the veteran's 
epidermal cysts, occipital area, are 
secondary to the veteran's service-
connected right knee disability or 
treatment for right knee disability.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of her 
service-connected chondromalacia, right 
knee.  It is imperative that the claim 
file be made available to the examiners 
for review in connection with the 
examination.  All examination findings 
should be clearly reported to allow for 
evaluation.  Ranges of motion should be 
reported together with an opinion as to 
additional functional loss (in degrees if 
possible) due to pain, weakness, fatigue, 
and incoordination, including any 
expected additional functional loss 
during flare-ups.  

4.  After completion of the above, the RO 
should then review the expanded record 
(to include all evidence received since 
the January 2003 statement of the case) 
and determine if any of the pending 
claims should be granted.  The veteran 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.  

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




